Name: Commission Regulation (EEC) No 737/83 of 30 March 1983 fixing the export refunds on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/28 Official Journal of the European Communities 31 . 3 . 83 COMMISSION REGULATION (EEC) No 737/83 of 30 March 1983 fixing the export refunds on olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation No 171 /67/EEC of 27 June 1967 on export refunds and levies on olive oil (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the first sentence of Article 7 thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 20 of Regulation No 136/66/EEC provides that, where prices within the Community are higher than world market prices, the difference between these prices may be covered by a refund when olive oil is exported to third countries ; Whereas the detailed rules for fixing and granting export refunds on olive oil are contained in Regula ­ tions No 171 /67/EEC and (EEC) No 616/72(0, as last amended by Regulation (EEC) No 2962/77 (*) ; Whereas Article 2 of Regulation No 171 /67/EEC provides that the refund must be the same for the whole Community ; Whereas Article 3 of Regulation No 171 /67/EEC provides that when the refund on olive oil is being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of olive oil on the Community market and prices for olive oil on the world market,  the aims of the common organization of the market in olive oil which are to ensure equilibrium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas, furthermore, Article 4 of Regulation No 171 /67/EEC provides that the said refund must be fixed in accordance with the following criteria :  the olive oil prices in the main producing areas of the Community,  the most favourable quotations recorded on the various markets of importing third countries, and  the marketing costs and the most favourable trans ­ port charges from Community markets in the main producing areas to ports or other points of export in the Community, as well as costs incurred in placing the goods on the world market ; Whereas Article 5 of Regulation No 171 /67/EEC provides that the refund on olive oil may be varied according to destination where the world market situ ­ ation or the specific requirements of certain markets make this necessary ; Whereas Article 7 of Regulation No 171 /67/EEC provides that the refund must be fixed at least once every month ; whereas it may, if necessary, be altered in the intervening period ; Whereas it follows from applying these detailed rules to the present situation on the market in olive oil and in particular to olive oil prices within the Community and on the markets of third countries that the refund should be as set out in the Annex hereto ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 12. 6. 1982, p. 6. (3) OJ No 130, 28 . 6 . 1967, p. 2600/67. (4) OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 78, 31 . 3 . 1972, p. 1 . o Ol No L 348 , 30 . 12. 1977, p. 53 . 31 . 3 . 83 Official Journal of the European Communities No L 85/29 HAS ADOPTED THIS REGULATION : Article 2 This Regulation shall enter into force on 1 April 1983 . Article 1 The export refunds on the products listed in Article 1 (2) (c) of Regulation No 136/66/EEC shall be as set out in the Annex hereto. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1983 . For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 30 March 1983 fixing the export refunds on olive oil (ECU/ 100 kg) CCT heading No Description Refund All destinations except Libya Libya 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified : A Olive oil : \ I Untreated : \ (a) Virgin olive oil and II (a) Other : Obtained by processing oils falling within subheading 15.07 A I a) or 1 5.07 A I b), whether or not blended with virgin olive oil : In immediate packings of a net capacity of 5 kg or less, for destina ­ tions mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 ('), as well as on export to third countries 30,00 45,00 (') OJ No L 317, 12. 12. 1979, p. 1 .